Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-29, 32-40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Quintera (US 9,353,292).
Reese (US 2016/0297935) teaches forming a carbon nanofiller composite polymer and mixing it or embedding it with a second polymer material to form a composite (See claims). The CNTs can be from 5 to 60% of the polymer [0042]. The polymer can be the claimed polymers (See claims).
Reese teaches extrusion, milling, and/or pellet polymer materials separately mixed to a second polymer (See claims) that are considered to meet the claimed intertwined carbon nanotube or sheetlet structure as defined within the specification/claims.   
Reese teaches a filament or fiber parts (See [0045-0046]). 
Reese also teaches a powder (see claims, [0012], and [0007]).  
Regarding claim 3, Reese teaches forming pellets or filaments for processing the composite (See claims and [0009]) and desires mixing the CNT filled polymer with the second polymer wherein the CNTs are not provided on a nanoscale. One of ordinary skill would have found it obvious to provide a CNT Sheets (or filament) length within the broadly claimed range dependent upon the 2D printing application and desired properties.  
Regarding product by process claims, the art does not necessarily require the product by process steps wherein the product is otherwise taught by the art even if by a different method. In the instant case the art is considered to meet the article claim structurally and compositionally.    
Regarding claims to physical properties such as resistance given the same composition (polymers and CNTs) and substantially similar process the art would be expected to provide the same properties especially wherein an overlapping percentage of CNTs is provided. 
Reese teaches pelletizing or milling processes which would render obvious a powder polymer film or article formation (see claims). 
Regarding claims to a filament or fiber,  the article of Reese does not limit the shape or use, it does teach using an extruder (see claims) which would render obvious a filament extruded from the extruder. 
Reese is considered an article and the article is capable of use as an air or space component absent evidence to the contrary. 
Reese may not teach sheets.
Quintera (US 9,353,292) teaches forming a nanocomposite additive comprising a CNT sheet formed from a polymer and CNTs mixed together into the sheet and then cut to sizes maximum of 0.2 to 4 cm (see claims, particularly claim 11). The sheets are then added to a matrix to form a composite material (see claims). 
Quintera teaches the nanocomposite improves mechanical resistance, load strength, and high temperatures (see abstract). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide nanocomposite additive sheets as above to provide improved mechanical resistance, load strength, and high temperatures (see abstract). 
 It would have been obvious to provide the claimed sizing of Quintera as well because the nocomposite improves mechanical resistance, load strength, and high temperatures (see abstract). 
Applicant has argued that the art does not teach an interwined CNT. 
The CNTs of the cites art would necessarily have the same structure especially when subject to milling or other mixing processes the CNT sheets would be formed having the same interwined CNT. The sheets are not taught to have aligned CNTs withiout entanglement or interwined structure and would have the claimed structure upon mixing or milling. 
Rejection maintained.




Claims 25-29, 32-40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Quintera (US 9,353,292), as above, in view of Aston.
The previously cited art may not teach the claimed sizing. 
Aston (US 2016/0200460) teaches forming a CNT composite with a polymer using cut carbon fibers, CNT yarns or chains of CNTs and/or CNTs with ordered orientations (See [0013]). The CNTs can have lengths from 10 micrometers to 10 mm (see 0013]). 
Aston teaches the layers provide protections including EMI shielding, thermal protection, and physical protection (See [0010]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide sheet material having the claimed or overlapping dimensions in order provide a polymer composite which provides  toughness or protections including EMI shielding, thermal protection, and physical protection (See [0010]). 


Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Most of Applicant’s arguments are to a process of producing a CNT sheet and separately mixing it with a polymer. However, the claims are to a product and not a process of making the material. Therefore, the arguments are not considered convincing as the art of record is considered to teach substantially the same product even if made by a different method.  
Applicant has argued that the art does not teach an intertwined CNT. 
The CNTs of the cites art would necessarily have the same structure especially when subject to milling or other mixing processes the CNT sheets would be formed having the same intertwined CNT. The sheets are not taught to have aligned CNTs without entanglement or intertwined structure and would have the claimed structure upon mixing or milling. 
Rejection maintained, 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783